Citation Nr: 1723315	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  06-30 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for status post excision of a left knee bucket handle tear with mild instability.

2.  Entitlement to an initial disability rating (or evaluation) in excess of 50 percent for major depressive disorder.


REPRESENTATION

Veteran represented by:	South Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); E.S.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1975 to February 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from  June 2004 and May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Additional adjudications during the appeal include July 2008, October 2008, March 2010, September 2013, and January 2016 rating decisions.  A claim for an increased disability rating for the service-connected left knee bucket handle tear with instability was received in February 2003.  The June 2004 rating decision, in pertinent part, denied an increased disability in excess of 10 percent for status post-operative left knee bucket handle tear with instability.  

July 2008, October 2008, and March 2010 rating decisions continued to deny a rating in excess of 10 percent for left knee instability.  As discussed in detail in the October 2015 Board decision and remand, the increased rating period for the status post excision of a left knee bucket handle tear with mild instability runs from February 14, 2003 (the day the increased rating claim was received by VA).  

A claim for service connection for depression was received in May 2005.  The May 2011 rating decision granted service connection for major depressive disorder and assigned a 30 percent initial disability rating, effective May 9, 2005 (the day the claim for service connection was received by VA).  The September 2013 rating decision assigned a 50 percent disability rating for major depressive disorder from July 5, 2011, creating "staged" initial disability ratings.  The January 2016 rating decision assigned a 50 percent disability rating for major depressive disorder for the entire appeal period from May 9, 2005.   

In October 2015, pursuant to a written statement withdrawing the appeal for increased disability ratings in excess of 10 percent for right and left knee traumatic arthritis, the Board dismissed those issues.  The Board also remanded the issues of an increased rating for status post excision of a left knee bucket handle tear with mild instability, higher initial ratings for major depressive disorder, service connection for bilateral hip, cervical spine, lumbar spine, and bilateral shoulder disorders and fibromyalgia, entitlement to a TDIU, and entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or housebound status for additional development.  A February 2016 rating decision granted service connection for bilateral hip, cervical spine, lumbar spine, and bilateral shoulder disorders and fibromyalgia, and a TDIU.  The Veteran has not expressed disagreement with respect to any aspect of the February 2016 rating decision.  As such, these issues are not in appellate status before the Board.

A May 2016 VA appeals certification form (VA Form 8) indicates that the issue of SMC based on the need for regular aid and attendance of another person and/or housebound status was certified to the Board; however, the record indicates that the agency of original jurisdiction (AOJ) is in the process of scheduling this issue for a personal hearing before a Veterans Law Judge at the VA RO (Travel Board hearing) as per the Veteran's request.  See February and May 2017 notification letters (indicating the Veteran had been placed on the list of appeals pending a Travel Board hearing), January 2016 substantive appeal (on a VA Form 9).  Accordingly, this issue will be decided in a later Board decision after a Board hearing is scheduled by the RO.

With respect to the issues that are currently in appellate status before the Board, as discussed in detail below, the Board is remanding the issue of a higher rating for major depressive disorder for further development.  With respect to the issue of an increased rating for status post excision of a left knee bucket handle tear with mild instability, decided herein, pursuant to the October 2015 Board remand instructions, the Veteran was afforded a VA examination in January 2016 to assist in determining the severity of the left knee instability.  The Board finds the January 2016 VA examination report was thorough and adequate and in compliance with the Board remand instructions; therefore, the Board finds that there has been substantial compliance with the prior Board remand order with respect to this issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake,	 22 Vet. App. 97 (2008).        

In May 2015, the Veteran and his sister, E.S., testified at a Board videoconference hearing at the local RO in Columbia, South Carolina, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge, in pertinent part, took testimony with respect to the issue of an increased disability rating for left knee instability, but did not take testimony with respect to the issue of a higher initial rating for the major depressive disorder.  

The issues of an increased disability rating in excess of 10 percent for the service-connected left foot disability and service connection for tinnitus were previously referred by the Board in October 2015, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R.	 § 19.9(b) (2016).

The issue of an initial disability rating in excess of 50 percent for major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire increased rating period from February 14, 2003, the status post excision of a left knee bucket handle tear has been manifested by giving way, constant use of a knee brace and walker, and some instability noted on joint stability testing that more nearly approximates slight instability.




CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 10 percent for status post excision of a left knee bucket handle tear with mild instability have not been met or more nearly approximated for any part of the increased rating period from April 17, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the issue of an increased disability rating for left knee instability, decided herein, in this case, notice was provided to the Veteran in August 2003, prior to the initial adjudication of the increased rating claim in June 2004.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim and VA and the Veteran's respective duties for obtaining evidence.  While the August 2003 notice letter did not inform the Veteran with regards to VA's practices in assigning disability ratings and effective dates, in April 2008, the AOJ provided the Veteran with notice pertaining to the disability rating and effective date elements of the knee disability.  Any timing deficiencies were cured by the readjudication of the claim in the rating decision issued in July 2008.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).     Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability benefit records, VA examination reports, a copy of the May 2015 Board hearing transcript, and lay statements.    

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in September 2003, November 2006, May 2008, September 2008, October 2009, February 2012, and January 2016.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the increased rating issue.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.    

The Veteran and his sister, E.S., testified at a hearing before the Board in May 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Veterans Law Judge, in pertinent part, took testimony with respect to the issues of increased ratings for the left knee instability.  In Bryant v. Shinseki,	 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues then on appeal.  

With respect to the increased rating for left knee instability on appeal decided herein, the Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the left knee disability, including instability and giving way.  As the Veteran presented evidence of symptoms and functional impairments due to the left knee disability and there is additionally medical evidence reflecting clinical measures and assessments of the severity of the left knee instability, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issues based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

Disability Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the increased rating period.

The Veteran is in receipt of a 10 percent disability rating for the service-connected status post excision of a left knee bucket handle tear under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The increased rating claim was received on February 14, 2003.  While the relevant temporal focus is generally the evidence concerning the state of disability from the time period beginning one year before the claim was filed (here - February 14, 2002), in this case, on January 16, 2003, the Board denied an increased disability rating in excess of 10 percent for post-operative status excision of a bucket handle tear of the left knee with mild instability.  Board decisions are generally final upon issuance save for a few exceptions not relevant here.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).  As such, the relevant temporal focus is the evidence concerning the state of the disability from the time period beginning from the date of the last Board denial of an increased rating - i.e., January 16, 2003 - as it was issued within the one year before the current increased rating claim was filed.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2016).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2016).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.
 
For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Initially, service connection has separately been granted for left knee traumatic arthritis rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5261 - arthritis, due to trauma substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  The Diagnostic Codes that rate on the basis of limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  The 10 percent disability rating currently assigned for left knee traumatic arthritis was provided for symptoms including painful motion, stiffness, swelling, effusion, crepitus, and locking that are productive of noncompensable limitation of motion.  See e.g., June 2004, July 2008, October 2008, and March 2010 rating decisions.  

In a May 2015 written statement, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing the appeal for an increased disability rating for left knee traumatic arthritis.  In October 2015, based on this withdrawal, the Board dismissed this aspect of the appeal.

As the relevant evidence and findings have previously been made regarding rating the left knee traumatic arthritis (which is not currently in appellate status before the Board), including rating based on pain and limitation of motion, the Board will not again report or consider the same symptoms when rating the status post excision of a left knee bucket handle tear with mild instability (rated under Diagnostic Code 5257) currently on appeal.  See 38 C.F.R. § 4.14, Esteban, 6 Vet. App. at 261-62 (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  As such, though extensively documented throughout the VA treatment records and VA examination reports, the Board will not further discuss the symptoms attributed to the left knee traumatic arthritis that serve as the basis for the 10 percent disability rating currently assigned under Diagnostic Code 5010-5261 - specifically, symptoms of painful motion, stiffness, swelling, effusion, crepitus, locking that are productive of noncompensable limitation of motion.

Increased Rating Left Knee Instability 

Review of the claims file reflects that, for the entire increased rating period from February 14, 2003, the left knee instability has been distinguished from the left knee traumatic arthritis (limitation of motion) disability, and rated independently under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under Diagnostic Code 5257, where instability is severe, moderate, and slight, disability ratings of 30, 20, and 10 are assigned, respectively.  38 C.F.R. § 4.71a. The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2016).

Throughout the course of the appeal, the Veteran has contended generally that the service-connected left knee instability has been manifested by more severe symptoms than those contemplated by the 10 percent disability rating assigned.  In a June 2005 written statement, the Veteran reported falling a number of times when his knees gave way.  In an October 2009 written statement, the Veteran reported that his left knee has "gone out" on two separate occasions causing him to fall.  At the May 2015 Board hearing, the Veteran testified that his left knee continues to give out, causing him to fall.  The Veteran testified that he has no control over when the knee will give out and has to be very careful in his activities.  See Board hearing transcript at 9-12

After a review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period from February 14, 2003, the left knee instability more nearly approximates the criteria for the 10 percent disability rating currently assigned under Diagnostic Code 5257.

VA treatment record dated throughout the appeal period note constant use of a left knee brace as well as a cane or walker.  A February 2003 VA treatment record notes no instability upon physical examination of the left knee.  A July 2003 VA treatment record notes that the Veteran reported the left knee "slips out of the joint."  Upon physical examination in July 2003, no left knee laxity or guarding with varus/valgus stress was noted.  McMurray's test was negative.  A subsequent July 2003 VA treatment record notes that, upon physical examination, the knees were stable to medial and lateral stresses at 1+ with a 1A anterior drawer and Lachman's test (anterior instability) with no pivot shift.  Possible anterior instability was noted bilaterally.

At the September 2003 VA examination, the Veteran reported subjective sensations of giving way with the "knees slip[ing] out of joint."  Upon physical examination at the September 2003 VA examination, the left knee was noted to be ligamentously stable.  A March 2004 VA treatment record notes that the Veteran reported occasional sensations of giving way with 2+ anterior instability noted upon physical examination.  A September 2004 VA treatment record also notes 2+ anterior instability in the left knee upon physical examination. 

At the November 2006 VA examination, the Veteran denied left knee instability.  At the May 2008 VA examination, the Veteran endorsed left knee instability.  McMurray's testing was positive for medial meniscal derangement.  Upon physical examination at the November 2006 and May 2008 VA examinations, the left knee was stable with Lachman, drawer, varus, and valgus stressing (i.e., joint stability testing was normal).  

At the September 2008 VA examination, the Veteran reported that the left knee feels unstable.  The VA examination report notes that the left knee was normal to Lachman's and drawer tests.  Pain on valgus stress was noted in the left knee.  McMurray's test was normal.  A diagnosis of prior internal derangement of both knees was rendered.  An October 2009 VA treatment record notes that the Veteran reported the left knee feels unstable.  No laxity was noted to valgus/varus stress.  At the October 2009 and February 2012 VA examination, the Veteran reported complaints suggestive of left knee instability.  The VA examination reports note, upon physical examination of the left knee, normal anterior drawer, posterior drawer, Lachman, and McMurray tests with the left knee stable to varus and valgus stressing (i.e., joint stability testing was normal). 

A November 2013 VA treatment record notes that the Veteran had two falls over a week.  A July 2014 examination for housebound status or permanent need for regular aid and attendance notes weakness in the left knee.  A December 2014 VA treatment record notes that the Veteran reported his knees gave out while descending stairs causing him to fall.  A September 2015 VA treatment record notes that the Veteran reported knee instability.     

At the January 2016 VA examination, the Veteran reported symptoms of the knees giving out.  The VA examination report, upon physical examination of the left knee, notes joint stability tests of the left knee were all normal.  No evidence or history of recurrent subluxation or lateral instability was noted. 

The Board finds that, for the entire increased rating period from February 14, 2003, the level of instability more nearly approximated slight instability under Diagnostic Code 5257.  For the entire increased rating period from February 14, 2003, the left knee bucket handle tear has been manifested by giving way, constant use of a knee brace and walker, and some instability noted on joint stability testing.  

The Veteran has consistently reported subjective symptoms of giving way and instability associated with the left knee disability, however, the Board finds that, based on a review of all the evidence of record, the left knee disability has been manifested by at most mild instability.  While evidence reflects some objective evidence of instability as reflected in positive instability test results, see e.g., March 2004 VA treatment record, the Board finds that such findings do not more nearly approximate moderate instability or subluxation of the left knee joint.  Except for these notations early in the appeal period, the left knee has generally been stable upon joint stability testing.  While the near-constant use of a knee brace and occasional giving way are indicative of instability, the Board finds that the severity of these symptoms is more appropriately characterized as slight, rather than moderate.  

Although the Veteran has reported other symptoms associated with the left knee, such as pain and limitation of motion, as noted above, these symptoms are attributed to the service-connected left knee traumatic arthritis; therefore, these symptoms are not contemplated by the left knee instability disability picture.  Based on the above, the Board finds that a disability rating in excess of 10 percent is not warranted under Diagnostic Code 5257 for the status post excision of a left knee bucket handle tear for any part of the increased rating period from February 14, 2003.  38 C.F.R. §§ 4.3, 4.7, 4.71a.   

Other Knee Diagnostic Codes

The Board also finds that no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the knee for any part of the increased rating period.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown,	 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As the lay and medical evidence shows no ankylosis, the Board finds that Diagnostic Code 5256 does not apply.  As there is no evidence that the Veteran underwent a knee replacement of the left knee joint, Diagnostic Code 5055 is inapplicable.  Further, as noted above, a separate disability rating under Diagnostic Code 5010-5261 for left knee traumatic arthritis has already been assigned.  38 C.F.R. § 4.71a.  

Under Diagnostic 5258, a 20 percent rating is assigned when there is evidence of dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A 20 percent rating is the only (and maximum) disability rating available under the diagnostic code.  38 C.F.R. § 4.71a.  The May 2008 VA examination report notes that McMurray's test (used to evaluate individuals for tears in the meniscus of the knee) of the left knee was positive.  At the September 2008, October 2009, and February 2012 VA examinations, the Veteran reported left knee swelling and locking.  The January 2016 VA examination report notes a left knee meniscal tear with frequent episodes of "locking," pain, and effusion into the joint.  

The Board finds that, while there is some evidence of record that the left knee disability has been manifested by a meniscal tear with episodes of "locking," pain, and effusion into the joint, under the facts of this specific case, a separate or higher disability rating is not warranted under Diagnostic Code 5258.  Assigning a disability rating under Diagnostic Code 5258 would constitute prohibited pyramiding with the disability ratings currently assigned for the left knee disabilities.  See also DeLuca v. Brown, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Joint "locking" is the sudden loss of ability to extend the knee, which is usually painful.  See Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012).  Diagnostic Code 5010 specifically provides a 10 percent disability rating on the basis of painful arthritis and noncompensable limitation of motion caused by pain; therefore, the joint "locking" manifestations, in that they represent limitation of motion in extension associated with the left knee disability, are contemplated by the rating criteria under Diagnostic Code 5010.  38 C.F.R. § 4.71a.  

The Board finds that the separate 10 percent disability rating assigned for left knee traumatic arthritis considers such symptomatology and the functional impairment related thereto, and assignment of a separate rating under Diagnostic Code 5258, in addition to the rating based on arthritis and limitation of motion (Diagnostic Code 5010-5261), would constitute prohibited pyramiding by recognizing overlapping symptoms, including pain, and impairment of motion (locking), and rating these same symptoms or impairments under different diagnostic codes.  38 C.F.R. § 4.14.    

While the rating schedule does not direct that all of the symptoms listed in the rating criteria of a particular Diagnostic Code must be manifested by the service-connected disability in order to receive a disability rating under that Code, see 38 C.F.R. § 4.21 (2016), the Board finds that the functional impairment caused by the pain, effusion, and subjective feelings of locking with one objective notation in January 2016 associated with the left knee disability is contemplated by the 10 percent disability ratings assigned under Diagnostic Code 5010-5003.  See also DeLuca at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.59.  As such, the Board finds that a separate or higher disability rating under Diagnostic Code 5258 is not warranted under the specific facts of this case.   

Next, while the evidence of record reflects previous removal of the meniscus, see e.g., September 1983 and September 2009 VA treatment records, the Board finds that a separate 10 percent rating under Diagnostic Code 5259 is not warranted in the present case because to do so would constitute pyramiding with the disability ratings currently assigned for the left knee disabilities.  The Veteran is already in receipt of 10 percent disability ratings under Diagnostic Code 5257 for mild instability of the knee and Diagnostic Code 5010-5261 for painful noncompensable limitation of motion.  

In VAOPGCPREC 9-98, VA General Counsel considered a hypothetical situation in which a knee disability was rated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, and osteoarthritis established by x-rays.  For the purposes of the hypothetical, it was assumed that the knee disability rated under Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, VA General Counsel interpreted that, where a Diagnostic Code 5259 disability did not involve limitation of motion, a separate rating under Diagnostic Code 5003 in light of 38 C.F.R. §§ 4.40, 4.45, 4.59 may be warranted.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).   
 
VA General Counsel did not interpret that ratings could be assigned for both Diagnostic Codes 5003 and 5259 in all cases.  General Counsel further interpreted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, and that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion; therefore, if the knee disability rated under Diagnostic Code 5259 does involve limitation of motion, then to assign a separate rating under Diagnostic Code 5003 violates the rules against pyramiding because the symptomatology contemplated by the different rating criteria would overlap with respect to limitation of motion.  38 C.F.R. § 4.14; Esteban at 261.  The converse of this is also true. 

Under Diagnostic Code 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.  That is, there are only two requirements for a compensable rating under Diagnostic Code 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to or constituting the aggregate of symptoms of disease.  Stedman's Medical Dictionary, 1743 (27th ed., 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.   Thus, the second requirement of being "symptomatic" is broad enough to encompass all symptoms, including instability, pain, limitation of motion, and stiffness.  

The Board finds that the painful limitation of motion associated with the left knee arthritis and the instability associated with the left knee bucket handle tear is already compensated in the assigned 10 percent ratings under Diagnostic Codes 5010-5261 and 5257.  The record shows that the left knee disabilities are manifested by findings or symptoms which include noncompensable limitation of motion and functional loss due to pain as well as instability.  The critical element in permitting the assignment of separate ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.   See Esteban at 261-62.  The Board finds that assigning a separate rating under Diagnostic Code 5259 would constitute pyramiding as it would compensate the Veteran twice for the same symptomatology, i.e., painful limitation of motion and instability.  See id.; 38 C.F.R. § 4.14.  Moreover, the highest available rating under Diagnostic Code 5259 in this case is 10 percent; thus, Diagnostic Code 5259 does not allow for a higher rating than the 10 percent disability ratings currently assigned under Diagnostic Codes 5010 and 5257.

Diagnostic Code 5262 does not apply, as there is no evidence of impairment of the tibia or fibula of the left knee.  As the evidence of record does not reflect that the Veteran has genu recurvatum of the left knee, Diagnostic Code 5263 does not apply.  Id.     

Finally, the September 2008 and October 2009 VA examination reports note a well-healed left knee surgical scar.  The Veteran has not contended that the scar associated with the service-connected left knee disabilities is painful or unstable.  The September 2003 VA examination report notes a 10 centimeter scar on the medial aspect of the left knee.  The Board finds that the weight of the evidence is against a finding that the scars are painful, unstable, deep, or greater than 39 square centimeters; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for a left knee scar.  38 C.F.R. § 4.118 (2016).

Extraschedular Considerations 

The Board has considered whether referral for an extraschedular rating would have been warranted for status post excision of a left knee bucket handle tear with mild instability for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the status post excision of a left knee bucket handle tear with mild instability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  With respect to the issues of an increased rating for left knee instability currently on appeal, the left knee disability has been manifested by giving way, constant use of a knee brace and walker, and some instability noted on joint stability testing that more nearly approximates slight instability.
  
The schedular rating criteria specifically provide ratings for instability (Diagnostic Code 5257), painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited due to orthopedic factors such as pain, stiffness, and swelling (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria, as well as symptomatic removal and dislocation of the semilunar cartilage (Diagnostic Codes 5258 and 5259).  The Veteran's left knee swelling, effusion, and subjective feeling of locking are specifically contemplated by the rating criteria for limitation of motion because arthritis contemplates painful limitation of motion as caused by swelling, effusion, and locking, which inherently creates difficulty with prolonged walking, standing, sitting, weightbearing, or ascending and descending stairs.  See also 38 C.F.R. § 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion).  In this case, comparing the Veteran's disability level and symptomatology of the left knee disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in a February 2016 rating decision, a TDIU was granted from October 30, 2003; therefore, the issue of entitlement to a TDIU is not in appellate status.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009).     


ORDER

An increased disability rating in excess of 10 percent for status post excision of a left knee bucket handle tear with mild instability is denied.


REMAND

Initial Rating for Major Depressive Disorder

In a January 2016 substantive appeal (on a VA Form 9) with respect to the appeal for an initial disability rating in excess of 50 percent for major depressive disorder (as well as the appeal for SMC based on the need for regular aid and attendance of another person and/or housebound status), the Veteran indicated that he wanted to appear at a Board hearing at the local RO in Columbia, South Carolina before a Veterans Law Judge.  In February 2016 correspondence, the Veteran confirmed that he wished to appear before the Board at the local RO in Columbia, South Carolina.  As the Veteran has requested a Board hearing, and no hearing has yet to be carried out with respect to the issue of an initial disability rating in excess of 50 percent for major depressive disorder, a remand is necessary to afford the Veteran a Board hearing at the local RO (Travel Board hearing).  (As discussed in the Introduction above, the Veteran was already afforded a Board hearing with respect to the issue of an increased rating for left knee instability, decided herein.)  

Accordingly, the issue of an initial disability rating in excess of 50 percent for major depressive disorder is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the local RO in Columbia, South Carolina (Travel Board hearing).  Once the hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


